Name: Commission Regulation (EC) NoÃ 593/2009 of 8Ã July 2009 amending Council Regulation (EC) NoÃ 43/2009 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic
 Type: Regulation
 Subject Matter: fisheries;  criminal law;  natural environment
 Date Published: nan

 9.7.2009 EN Official Journal of the European Union L 178/12 COMMISSION REGULATION (EC) No 593/2009 of 8 July 2009 amending Council Regulation (EC) No 43/2009 as regards the list of vessels engaged in illegal, unreported and unregulated fisheries in the North Atlantic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular point 4 of Annex XV thereof, Whereas: (1) The European Community has, since 1981, been a Party to the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (2). (2) In March 2009 the North-East Atlantic Fisheries Commission (NEAFC) amended the list of vessels that have been confirmed as having engaged in illegal, unreported and unregulated fisheries. Implementation of this amendment in the Community legal order should be ensured. (3) Regulation (EC) No 43/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Appendix to Annex XV to Regulation (EC) No 43/2009 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 22, 26.1.2009, p. 1. (2) OJ L 227, 12.8.1981, p. 21. ANNEX In Annex XV to Regulation (EC) No 43/2009 the Appendix is replaced by the following: Appendix to Annex List of vessels with the following IMO numbers that have been confirmed by NEAFC and NAFO as having engaged in illegal, unreported and unregulated fisheries IMO (1) ship identification number Vessels name (2) Flag State (2) 7306570 ALBORAN II Panama 7436533 ALFA Georgia 7612321 AVIOR Georgia 8522030 CARMEN Cyprus 7700104 CEFEY 8422852 DOLPHIN Russia 8604668 EROS DOS Panama 8522119 EVA Cyprus 6719419 GORILERO Sierra Leone 7332218 IANNIS I Panama 8422838 ISABELLA Cyprus 8522042 JUANITA Cyprus 8707240 MAINE Guinea Conakry 7385174 MURTOSA Togo 8721595 NEMANSKIY 8421937 NICOLAY CHUDOTVORETS Russia 6706084 RED Panama 8522169 ROSITA Cyprus 7347407 SUNNY JANE 8606836 ULLA Georgia 7321374 YUCATAN BASIN Panama (1) International Maritime Organisation. (2) Any changes of names and flags and additional information on the vessels are available on the NEAFC website: www.neafc.org